DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s first amendment to the claims, filed March 11, 2021, and Applicant’s second amendment, filed on April 6, 2021, are accepted and appreciated by the examiner. A phone interview was conducted on April 2, 2021. 
With regard to the claim objection, Applicant has amended claim 2 as recommended.
With regard to the 35 USC § 112 rejections, the previous rejection on claim 9 as being indefinite is moot, since claim 9 has been cancelled by Applicant on Applicant’s second amendment filed on April 6, 2021, and is no longer required to be further worked upon.
Examiner views that first amendment to the claims filed March 11, 2021 contain limitations that were not previously recited. New prior arts will be cited in support of the rejections.

Response to Arguments
Applicant’s arguments filed March 11, 2021 and April 6, 2021 have been fully considered.
With regard to the 35 USC § 101 rejections, Applicant’s arguments filed March 11, 2021 and April 6, 2021 have been fully considered and all claims are examined fully 

Applicant argued “A. The Claims Are Directed To A Specific Improvement In The Capabilities Of Computing Devices And Integrate the Abstract Idea Into a Practical Application”.
The Examiner submits that the claims recite no improvement to “Computing Devices” because a generic processor is used in the claims as indicated in the rejections.  The Examiner also submits that Finjan and Core Wireless are dissimilar cases because they are software-related inventions that recite improvements in computer technology unlike the instant claims.
 “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”  See MPEP 2016.04(d)(1).

Applicant argued “i. The Originally Filed Specification Mentions A Specific Technical Problem Claim 1”. 
In the second limitation “a processor configured to determine … and selectively compress…” Applicant amended the claim language to further explain how the claim improve the algorithm to solve a problem, namely, “an amount of biological signal data is explosively increasing”. However, merely identifying the general need for 

Applicant argued “ii.  The Originally Filed Specification Mentions A Specific Technical Solution”.
Applicant stated “(i). permit the biological signal measurement devices to do things they could not do before, and (ii). offer an improvement in the functionality of biological signal measurement device (e.g., reduce data needed to reproduce the biological signals).”
However, Applicant does not explain how the limitation regarding the sensor would “permit the biological signal measurement devices to do things they could not do before”. The instant claims merely states that “a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram…” Configuring a sensor such as the electrocardiogram (ECG) sensor for measurement or configuring a motion sensor to solely detect a motion state is considered generic usage and not an improvement. How these sensors are being utilized is no different from other signal acquisition applications. 
Examiner views the improvement comprises the abstract idea (selectively compress the measured biological signal according to the determined periodicity, etc). However, the improvement in the abstract idea is not a qualified improvement. No meaningful additional elements and/or combination of additional elements are recited to demonstrate the practical application. 


Applicant argued “iii.  The Claims Are Directed To A Specific Sensor That Acquires A Specific Type of Data and A Specific Processor That Processes The Specific Acquired Data”.
Applicant stated “a sensor that gathers a specific type of data (electrocardiogram, electroencephalography, electromyography, electrooculography, or photoplethsmography). As shown in the last two clauses of claim 1, the specific data is processed in a specific way. As such, if a person of ordinary skill in the art wanted to implement the claimed subject matter, he/she would know what data is gathered and what specific components are uses to achieve a practical invention” is unconvincing.
Generically recited types of sensors are not qualified as meaningful limitations because they only represents field of use. Identifying the type of signals being measured and the type of sensors to be used do not explain how this data gathering is more than 
Applicant stated “a specific processor that processes the specific acquired data.” It stands to reason that in order to claim inventive ideas for this processor, applicant must recite specific components on this processor. However, Applicant’s claims does not provide any special features that has warrant improvement on the processor.

Applicant argued “iv.  The Claims Are Analogous To Claims Found Patent-Eligible by The Patent Trial And Appeal Board ("PTAB") Based On Step 2A Of The Alice Test”.
Examiner notes that Step 2A is a two-prong inquiry. Prong one has to do with the Judicial Exception, in which one would ask if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. Prong two is identifying whether there are any additional elements recited in the claim beyond the Judicial Exception and whether the additional elements are integrated into a practical application.
First of all, Examiner submits that the argued/referenced PTAB decision is not a precedential decision.
Applicant stated “Like the patent-eligible claims in In re Fautz, the claims 1, 11, and 13 of the present application improve the shortcomings of the prior art systems and methods by increasing data compression efficiency for biological signals. That is, the claims 1, 11, and 13 selectively compress the biological signal data based on the periodicity of the signal or the motion of the user to provide more efficient compression. Accordingly, claim 1, 11, and 13 integrated the mathematical concept into a practical application by applying the mathematical concept in a meaningful way by improving a particular technology (biological signal compression) using a particular machine (biological signal measurement device).”
	Examiner identifies the following two limitations as abstract ideas in claims 1, 11, and 13:
determining a periodicity of the measured biological signal 
selectively compressing the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured  biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal.
Examiner views determining the periodicity of a biological signal as a mathematical concept. Also, Examiner views selectively compressing a periodic and not compressing an aperiodic signal as a mathematical calculation performed by the processor to perform trivial mathematical operations.
Incidentally, MPEP 2016 I states the following:  
‘Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it.’
Examiner acknowledges that abstract ideas such as applying a new and useful method of data compression is regarded an improvement over existing technology. However, the claim must improve the compression technology to the extent to which it 
Examiner views the choice to stop compressing the data in order to avoid low compression efficiency as an activity that warrants no patentable idea. 

Applicant argued “B. The Claims Recite Significantly More Than An Abstract Concept And, As Such, Are Patent-Eligible Under Step 2B Of The Alice Test”.
	Examiner notes that Step 2B has to do with whether the claim recites additional elements that amount to significantly more than the Judicial Exception.
Applicant stated, “Even if the claims are somehow interpreted as not being directed to a practical application, which would be improper, the claims recite significantly more than any mere abstract concept... Claims 1's, 11 's, and 13' s ordered combinations of claim elements is not well understood, routine, or conventional activity, and the Examiner has not yet established any evidence that the ordered combination of claim elements is routine, conventional, well understood activity.”
Examiner views that in claim 1, 11 and 13, the additional elements are 
a sensor configured to measure a biological signal of a user 
a motion sensor configured to
a processor configured to 
The claims are written with generic language that when taken apart for considerations, each element is generic in nature and each carries only generic functions. If combined in an orderly manner, namely, coupling the biological signal sensor, the motion sensor together with the processor, the combined structure has been found routinely employed for sampling signals and compressing periodic signal in many 
One must apply or use the Judicial Exception in some other meaningful way beyond generally linking the use of the Judicial Exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Examiner views the claims recite no more significantly than an abstract concept since Applicant does not specifically break down the structures into meaningful, functional components for carrying out specific roles to achieve specific improvement. 

With regard to the 35 USC § 103 rejections, Applicant’s arguments filed March 11, 2021 and April 6, 2021 have been fully considered and Examiner addresses Applicant’s Remarks on April 6, 2021 as follows: 
Upon the amendment made in claim 1 and 13, Applicant has argued that the proposed combination of Simon, Brockway, and Sato fails to disclose or suggest at least "selectively compress the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal," in claim 1 and similarly recited in claim 13.  While Examiner agrees that their combination does not teach about not compressing the biological signal according to aperiodicity, Examiner maintains the view that the combination of Simon, Brockway, and Sato teaches about recognizing and determining the periodicity of the ECG signal waveform. Nevertheless, Applicant’s 
Applicant has argued “Sato merely discloses selecting and compressing a part of a biological signals, and does not disclose compressing or not compressing the biological signal according to conditions (periodicity/aperiodicity).” While Examiner agrees that Sato does not teach about not compressing the biological signal according to aperiodicity, Examiner maintains the view that Sato applies various steps in processing, transforming, encoding and compressing periodic patterns in a signal waveform. Nevertheless, Applicant’s amendments of adding the limitation of compressing or not compressing the biological signal according to conditions (periodicity/aperiodicity) would require new priors in support of the rejection.
Applicant has argued any combination of Simon, Sato, Rack-Gomer, and Dothie fails to disclose at least the feature (emphasis added) "a processor configured to, based on the sensed degree of motion being less than or equal to a predetermined threshold value, compress the measured biological signal" recited in claim 11 and similarly in claim 2. Examiner agrees that the combination of Simon, Sato, Rack-Gomer, and Dothie Rack-Gomer does not sufficiently teach the aforementioned limitation. Examiner submits that new prior arts be added in support of this rejection.
Applicant has argued Rack-Gomer fails to provide any disclosure directed at compressing data. Examiner agrees that Rack-Gomer alone does not teach compressing data.
Applicant has argued that “Specifically, Dothie merely discloses that all the data can be compressed so the full set of data does not need to be transmitted. Accordingly, Dothie does not teach compressing only the data that corresponds to when the user is 
Applicant has argued Manikandan and Hamilton are cited to teach features of the dependent claims, but fail to cure the above deficiencies. Examiner respectfully disagrees that Manikandan and Hamilton fail to cure the above deficiencies in the dependent claims. 
With regard to the rejection in claim 4, Hamilton teaches the average beat or average value of the measured biological signal and using a bit stream to store the average beat. This is combined with Sato’s compression and encoding techniques and using the number of bits for representing the generated differential signal, and Park’s converting a signal to bits via fixed-length coding for generating a differential bit stream when compressing the biological signal. 
On the other hand, with regard to the rejection in claim 6, Manikandan teaches how to configure a processor to monitor compression efficiency using the compressed biological signal (in terms of evaluating a number of metrics) and stop compressing the measured biological signal when the compression efficiency is less than or equal to a predetermined level (whenever the desired Compression Ratio (CR) or quality is met or not met).
Applicant has argued independent claims 1, 11, and 13 are patentable because the combined references do not teach or suggest all of the features of the claims. Dependent claims 2-10, 12, and 14-15 are patentable due to their respective dependencies, as well as for the additional subject matter recited therein. Examiner respectfully disagrees with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claims 1 and 11 contain
the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography.
The claim 13 contains
wherein the biological signal is at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography.

at least one of …” indicates that the word choice “or” later on is indefinite since the sentence states it’s considering at least sensor A and sensor B.
It is recommended changing it to
the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, and a photoplethsmography.
As a result, claims 2-10, 14-15 are rejected by virtue of dependency on claims 1, 11 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claim 1, the two limitations 
determine a periodicity of the measured biological signal and 
selectively compress the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured  biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal.
are directed to an abstract idea and viewed as a mathematical concept as described by Applicant’s disclosure in Figure 5, Figure 6 and Figure 8 and Equation 1.
claim 1 recites the following additional elements
(a). a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography.
(b). a processor configured to …First, the additional element 
(a). a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography
recites a generic sensor that measures the biological signal of electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography. This sensor is viewed as having generic components and recited at a high-level of generality (i.e. it provides no specific solutions or improvement on how a biological signal is measured) such that it amounts no more than mere data gathering necessary to implement the abstract idea, and is found to be insignificant extra-solution activity.  The claims does not define what specific components within the sensor that address the specific type of data it’s measuring.
Second, the additional element
(b). a processor configured to 
is viewed as a generic processor having no specific components such that it amounts to no more than mere instructions to perform abstract mathematical operations.
independent claims 1		- Improve the functioning of a computer, or to any other technology or technical field 
	- Apply the Judicial Exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
	- Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
- Apply or use the Judicial Exception in some other meaningful way beyond generally linking the use of the Judicial Exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover, Examiner views the claim to be merely generally linking the use of the Judicial Exception to any biological signals.
The claim does not include additional elements that are sufficient to amount to significantly more than the Judicial Exception. As discussed above with respect to integration of the abstract idea into a practical application, the two additional elements 
Brockway 8,632,465 B1	The claim is written with generic language that when taken apart for considerations, each element is generic in nature and each carries only generic functions. If combined in an orderly manner, namely, coupling the biological signal sensor, the motion sensor together with the processor, the combined structure has been found routinely employed for sampling signals and compressing periodic signal in many signal processing applications. Applicant provides no specific information on how the sensor and processor are uniquely and intricately linked together to perform specific functions.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the Judicial Exception in some meaningful ways.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the Judicial Exception in a manner that imposes a meaningful limit on the Judicial Exception, because the claims fails to recite clearly how the Judicial Exception is applied in a manner that does not monopolize the exception because the claim does not impose a meaningful limitation describing what problem is being remedied or solved. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
With respect to claim 11, the two limitations 
to sense a degree of motion of the user
based on the sensed degree of motion being less than or equal to a predetermined threshold value, compress the measured biological signal 
in claim 11 are directed to an abstract idea and viewed as a mathematical concept as described by Applicant’s disclosure in Figure 5, Figure 6 and Figure 8 and Equation 1.
Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, claim 11 recites the following three additional elements	(a). a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography;
(b). a motion sensor configured to
(c). a processor configured to
First, the additional element
(a). a sensor configured to measure a biological signal of a user, the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography
recites a generic sensor that measures the biological signal of electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography. This sensor is viewed as having generic components and recited at a high-level of generality (i.e. it provides no specific solutions or improvement on how 
Second, the additional element 
(b). a motion sensor configured to 
recites a generic motion sensor configured to sense a degree of motion of the user. This motion sensor is viewed as such that it amounts no more than mere instructions to apply the exception using a generic device to perform abstract mathematical operations of sampling motional signals.
Third, the additional element 
(c). a processor configured to 
is viewed as a generic processor having no specific components such that it amounts to no more than mere instructions to perform abstract mathematical operations.
In view of such a broad claim limitation, Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the Judicial Exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention he/she would need to know what functional components in a sensor and a processor for carrying out specific roles to achieve specific improvement. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	As such Examiner does NOT view that independent claims 11
	- Apply the Judicial Exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
	- Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
- Apply or use the Judicial Exception in some other meaningful way beyond generally linking the use of the Judicial Exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover Examiner views the claim to be merely generally linking the use of the Judicial Exception to any biological signal. 
The claim does not include additional elements that are sufficient to amount to significantly more than the Judicial Exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of measure a biological signal of a user is viewed as insignificant extra-solution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Simon 2016/0015289
Brockway 8,632,465 B1
The claim is written with generic language that when taken apart for considerations, each element is generic in nature and each carries only generic functions. If combined in an orderly manner, namely, coupling the biological signal 
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the Judicial Exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the Judicial Exception in a manner that imposes a meaningful limit on the Judicial Exception, because the claims fails to recite clearly how the Judicial Exception is applied in a manner that does not monopolize the exception because the limitation regarding “measure a biological signal of a user” can be viewed as any device and any biological signal and does not impose a meaningful limitation describing what problem is being remedied or solved. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to claim 13, the two limitations 
determining a periodicity of the measured biological signal 
selectively compressing the measured biological signal according to the determined periodicity by compressing the measured biological signal if the measured biological signal is a periodic signal and not compressing the measured biological signal if the measured biological signal is an aperiodic signal, wherein the biological signal is at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography
in claim 13 are directed to an abstract idea and viewed as a mathematical concept as described by Applicant’s disclosure in Figure 5, Figure 6 and Figure 8 and Equation 1.
Accordingly, the claim recites an abstract idea.	The Judicial Exception is not integrated into a practical application.  In particular, claim 13 recites an additional element
	measuring a biological signal of a user
	which predisposes the claim invention to a high-level of generality (i.e. non-specific in how a biological signal is measured that set this particular claim apart from others) such that it amounts no more than mere data gathering necessary to implement the abstract idea, and is found to be insignificant extra-solution activity.
The claim does not define what specific components within the sensor that address the specific type of data it’s measuring.
In view of such a broad claim limitation, Examiner is unable to find what the practical application the claim is directed to.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted implement the invention he/she would need to know what data is gathered to achieve a practical invention.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	As such Examiner does NOT view that independent claims 13	
	- Apply the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b) 
	- Effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)  
- Apply or use the Judicial Exception in some other meaningful way beyond generally linking the use of the Judicial Exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Moreover, Examiner views the claim to be merely generally linking the use of the judicial exception to any biological signal.
The claim is written with generic language that when taken apart for considerations, each element is generic in nature and each carries only generic functions. If combined in an orderly manner, namely, coupling the biological signal sensor, the motion sensor together with the processor, the combined structure has been found routinely employed for sampling signals and compressing periodic signal in many signal processing applications. Applicant provides no specific information on what function components the signal processing method consist of that are uniquely and intricately linked together to perform specific functions.
The claim does not include additional elements that are sufficient to amount to significantly more than the Judicial Exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are viewed as insignificant extra-solution activity as mere data gathering in an conventional 
Brockway 8,632,465 B1	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the Judicial Exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the Judicial Exception is applied in a manner that does not monopolize the exception because the limitations can be viewed as using generic sensors for measuring and compressing any periodic signals and not compressing aperiodic signals and does not impose a meaningful limitation describing what problem is being remedied or solved. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Dependent claims 2-8, 10, 12, 14-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below:  there is no additional elements in the dependent claims that add a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
Claim 2 recites generic structures such as the motion sensor and the processor. Examiner views the claims to be merely generally linking the use of the judicial exception with the generic structures.  These structures are viewed as routine and conventional to implement the abstract idea and thus are not significantly more than the abstract idea.  
Claims 3-8, 10 recite generic structures such as the sensor, the processor, the communicator, and the storage.  Examiner views the claims to be merely generally linking the use of the judicial exception with the generic structures.  These structure are viewed as routine and conventional to implement the abstract idea and thus are not significantly more than the abstract idea.  
Claim 12 recites limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea.  Furthermore, these limitations are viewed as well-known routine and/or conventional as evidenced by the prior art cited above.
Claims 14 and 15 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20.aia)
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims (1, 5, 7, 8, 10) and (13) are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 8,632,465 B1) in view of Horspool (US Pat No. 5,442,351A), and Vaisanen (US Pub No. 2015/0169462A1).
 
Regarding claim 1, Brockway teaches
a biological signal measuring device comprising:
a sensor configured to measure a biological signal of a user ([Abstract] a denoised physiological signal is generated from an input signal including a desired 
the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography ([Col 6, Line 20-23] Various embodiments are also directed to processing a broad range of physiological signals including but not limited to signals corresponding to ECG, blood pressure, respiratory, heart sounds, EEG..), and
a processor configured to determine a periodicity of the measured biological signal ([Fig 1, Step 2; Col 11 Line 39; Col 13 Line 65] Periodic Component Analysis; [Col 7, Line 7-13] The terms "quasi-periodic", "signal wave", "feature point", parameter", and "event" are used in connection with the discussion of various embodiments as follows. The term quasi-periodic refers to a periodic signal with a period and with a cycle length that varies with time, and a signal wave is; Examiner views that Brockway teaches about characterizing physiological signals by determining its periodicity; [Col 14 Line 45] as a solution of an optimization problem that separate subcomponents based on their periodicity or quasi-periodicity; [Col 14 Line 56] The technique involves extracting most pseudo-periodic subcomponents corresponding to a desired physiologic signal; Examiner views technique of separating subcomponents as a way of determining the degree of periodicity of a signal; [Claim 8] The method of claim 1, wherein the input identifiable cycles that can be partitioned into time windows, each time window having an associated band of frequencies, and identifying target subcomponents of the input signal that are associated with the desired physiological signal includes identifying a cycle of the input signal; Examiner views identifiable cycles as the periodicity of a signal; [Col 25 Line 8-10] Another embodiment of involving an MDSP-based approach is used to achieve efficient compression of quasi-periodic signals such as ECG signals; Other MDSP-based embodiments are used to compress blood pressure, pulse oximetry signals, respiration, heart sounds, and other pseudo-periodic signals. In order to achieve high levels of compression with any of these embodiments without introducing significant signal distortion, accurate QRS or cardiac cycle detection and effective noise suppression (denoising) are used; Examiner views that Brockway analyzes the periodicity of a signal for the expressed purpose of effectively compressing that signal).

However, Brockway does not fully teach 
selectively compress the measured biological signal according to the determined periodicity 
by compressing the measured biological signal if the measured  biological signal is a periodic signal and 
not compressing the measured biological signal if the measured biological signal is an aperiodic signal.

Nevertheless, Horspool teaches
selectively compress the measured biological signal according to the determined periodicity ([Col 4 Line 1-5] FIG. 3 Electrocardiogram signals generally have a periodic waveform and hence have many portions which are generally repeated in time. Consequently such signals are effectively compressed by the compression components of the apparatus; Examiner views Horspool recognizes the periodicity of waveform presents opportunity for compression);
by compressing the measured biological signal if the measured biological signal is a periodic signal ([Col 13 Line 1-5] the data representing a periodic waveform and has a particular use in compressing ECG waveform data. Compression of such waveforms is achieved by permitting non-exact, approximate matching of input data with stored sequences of data; Examiner views Horspool actively implements a method of matching of input data with stored sequences of data. This indicates that Horspool teaches selecting and marking periodic data to be sent for compression).

However, Horspool does not teach
and not compressing the measured biological signal if the measured biological signal is an aperiodic signal. 

Nevertheless, Vaisanen teaches
 and not compressing the measured biological signal if the measured biological signal is an aperiodic signal ([Para 0090] The purpose of this test is to detect if a bit stream exhibits periodic patterns; [Para 0093] Apply a Discrete Fourier transform (DFT) on X to produce: S=DFT(X). A sequence of complex variables is produced, which represents periodic components of the sequence of bits; Examiner views Vaisanen uncompressible data fulfilling the predetermined criteria usable as basis for providing the one or more blocks of uncompressible data may comprise a statistical measure indicative of uncompressibility and/or randomness of the sequence of uncompressible data falling below a predetermined threshold or exceeding a predetermined threshold, depending on characteristics of the measure; Examiner views Vaisanen applies statistical measure to gauge how compressible a sequence of data is with the help of a predetermined threshold; [Para 0081] As a first example of statistical test that may be employed to determine a statistical measure that may be employed as the predetermined criteria indicative of uncompressibility of the sequence of uncompressible data, the Overlapping Template Matching Test is provided. This test is designed to search for a specified pattern of an arbitrary length from a sequence of data. The sequence of data is analyzed bit by bit to see how often a pattern reoccurs within the bit stream. The purpose of the test is to determine if the sequence of data is aperiodic; Examiner views Vaisanen applies the Template Matching Test in search of patterns in a data stream. If not found, that sequence of the data is deemed aperiodic and be labeled as “uncompressible”; Examiner interprets that if a sequence of data is uncompressible, it will not compress it.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and compress the measured biological signal if the measured  biological signal is a periodic signal, such as that of Horspool. One of ordinary skill would have been motivated to modify 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockway and not compress the measured biological signal if the measured biological signal is an aperiodic signal, such as that of Vaisanen. One of ordinary skill would have been motivated to modify Brockway in view of Vaisanen because applying statistical measure and template test would predict if the signal is aperiodic and thus labeled as uncompressible sequence of data.

Regarding claim 5, Brockway teaches
the biological signal measuring device as claimed in claim 1, wherein 
based on a predetermined number of biological signals are measured ([Fig. 20] R-R Interval; [Col 29, Line 60-62] a feature signal containing a series of feature points indicating the R-R interval of consecutive cardiac cycles is constructed in process 1613; Examiner views Brockway defines each R-R interval as a cardiac cycle; [Col 17, Line 6-9] it may be useful in some embodiments to compute a value of dSNR for a window of two to ten cardiac cycles and use this value in calculation of the validity metric for all cardiac cycles within the window; Examiner interpreted Brockway’s number of cardiac cycles (or R-R intervals) as the predetermined number of biological signals),
the processor is further configured to determine a periodicity of the measured predetermined number of biological signals ([Col 8, Line 35-40] A subcomponent periodicity or quasi-periodicity; [Col 14 Line 56] The technique involves extracting most pseudo-periodic subcomponents corresponding to a desired physiologic signal; Examiner views technique of separating subcomponents as a way of determining the degree of periodicity of a number of predetermined signals as each signal has a number of cardiac cycles (or R-R intervals) as R-R intervals is explained in ([Col 29, Line 60-62] a feature signal containing a series of feature points indicating the R-R interval of consecutive cardiac cycles is constructed in process 1613).

Regarding claim 7, Brockway teaches
The biological signal measuring device as claimed in claim 1, further comprising
a communicator ([Fig. 22] Communications Input Port 2214. Communications Output Port 2216. Communication Link (e.g. wired and/or wireless); Examiners view 
configured to communicate with an external device ([Col 26, Line 29-31] Referring to FIG. 18, another example embodiment is directed to using an MDSP-based approach to evaluate ECG strips captured by an ambulatory monitoring device 1801; [Col 25, Line 13-16] ECG traces corresponding to these events are compressed to reduce the data storage and transmission bandwidth required to communicate the signal to a location remote from the monitored subject; Examiner regards the ambulatory monitoring device as the external device having the capability of communicating with the communicator),
wherein the processor is further configured to control the communicator to transmit the compressed biological signal ([Fig. 16] Examiner views MSP430 ultra low-power microcontroller 1603 as the processor and views the wireless transmitter 1604 and wireless receiver 1606 as parts of the communicator to transmit compress signals; [Col 5, Line 35-38] FIG. 16 illustrates an apparatus for efficient wireless communication of an ECG along with data flow diagrams for ECG signal compression, according to an example embodiment of the present invention; [Col 4, Line 26-29] In yet another aspect of the present invention, the denoised signal or its subcomponents and detected features are used to facilitate signal compression to reduce stored and communicated data volume; [Col 10, Line 3-5] For example, various MDSP-based embodiments involve compressing ECG signals at compression rates of 15: 1 to 20: 1; Examiner views that Brockway has a communication link set up for sending compressed data).

Regarding claim 8, Brockway teaches
The biological signal measuring device as claimed in claim 1, further comprising
a storage configured to store the compressed biological signal ([Col 25, Line 8-16] Another embodiment of involving an MDSP-based approach is used to achieve efficient compression of quasiperiodic signals such as ECG signals … and ECG traces corresponding to these events are compressed to reduce the data storage; [Col 26, Line 64-67] Such captured ECG strips may, for example, be one to five minutes in duration and stored in memory for later wireless communication to a base station 1802 (e.g., located in the patient's home; [Col 34, Line 18-24] along with data structures for organizing the required data… can be encoded in a processor executable format and may be stored on and/or provided via a variety of computer-readable storage media or delivery channels such as magnetic or optical disks or tapes, electronic storage devices, or as application services over a network).

Regarding claim 10, Brockway teaches
The biological signal measuring device as claimed in claim 1, wherein 
the sensor is configured to measure a plurality of kinds of biological signals of the user ([Col 1, Line 53-59] In some physiologic signal processing applications, automated analysis is complicated by the fact that measured signals are the result of activity of multiple sources, referred to as multi-source signals. An example of a multi-source signal is ECG measured on the surface of the body where electrical activity is sensed from both the atria and ventricles as well as skeletal muscles; [Col 19, Line 42-51] a multitude of applications, including clinical diagnosis and research involving the measurement and analysis of physiological signals… a variety of applications, such as for periodic signals such as ECG signals; Other MDSP-based embodiments are used to compress blood pressure, pulse oximetry signals, respiration, heart sounds, and other pseudo-periodic signals;  Examiner views that Brockway analyzes a plurality of kinds of signal for compressing these signals.

Regarding claim 13, Brockway teaches
A signal processing method of a biological signal measuring device, comprising:
measuring a biological signal of a user ([Abstract] denoised physiological signal is generated from an input signal including a desired physiological signal and noise; [Col 17, Line 24-27] MDSP-based approaches as discussed herein are used to denoise and extract information 25 from a physiologic signal acquired in a low SNR environment);

determining a periodicity of the measured biological signal ([Fig 1, Step 2; Col 11 Line 39; Col 13 Line 65] Periodic Component Analysis; [Col 7, Line 7-13] The terms periodicity or quasi-periodicity; [Col 14 Line 56] The technique involves extracting most pseudo-periodic subcomponents corresponding to a desired physiologic signal; Examiner views technique of separating subcomponents as a way of determining the degree of periodicity of a signal; [Claim 8] The method of claim 1, wherein the input signal has identifiable cycles that can be partitioned into time windows, each time window having an associated band of frequencies, and identifying target subcomponents of the input signal that are associated with the desired physiological signal includes identifying a cycle of the input signal; Examiner views identifiable cycles as the periodicity of a signal; [Col 25 Line 8-10] Another embodiment of involving an MDSP-based approach is used to achieve efficient compression of quasi-periodic signals such as ECG signals; Other MDSP-based embodiments are used to compress blood pressure, pulse oximetry signals, respiration, heart sounds, and other pseudo-periodic signals. In order to achieve high levels of compression with any of these embodiments without introducing significant signal distortion, accurate QRS or cardiac cycle detection and effective noise suppression (denoising) are used; Examiner views that Brockway analyzes the periodicity of a signal for the expressed purpose of effectively compressing that signal).
wherein the biological signal is at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography ([Col 6, Line 20-23] Various embodiments are also directed to processing a broad range of physiological signals including but not limited to signals corresponding to ECG, blood pressure, respiratory, heart sounds, EEG..).

However, Brockway does not fully teach 
selectively compressing the measured biological signal according to the determined periodicity 
by compressing the measured biological signal if the measured biological signal is a periodic signal and 
not compressing the measured biological signal if the measured biological signal is an aperiodic signal;

On the other hand, Horspool teaches 
selectively compressing the measured biological signal according to the determined periodicity ([Col 4 Line 1-5] FIG. 3 Electrocardiogram signals generally have a periodic waveform and hence have many portions which are generally repeated in time. Consequently such signals are effectively compressed by the compression components of the apparatus; Examiner views that Horspool recognizes the periodicity of waveform presents opportunity for compression);
by compressing the measured biological signal if the measured  biological signal is a periodic signal ([Col 13 Line 1-5] the data representing a periodic waveform and has a particular use in compressing ECG waveform data. Compression of such waveforms is achieved by permitting non-exact, approximate matching of input data with stored sequences of data; Examiner views Horspool actively implements a method 

However, Horspool does not teach
and not compressing the measured biological signal if the measured biological signal is an aperiodic signal. 

Nevertheless, Vaisanen teaches
 and not compressing the measured biological signal if the measured biological signal is an aperiodic signal ([Para 0090] The purpose of this test is to detect if a bit stream exhibits periodic patterns; [Para 0093] Apply a Discrete Fourier transform (DFT) on X to produce: S=DFT(X). A sequence of complex variables is produced, which represents periodic components of the sequence of bits; Examiner views Vaisanen applies mathematical techniques to determine the periodicity of data; [Para 0075] The predetermined criteria associated with the sequence of uncompressible data fulfilling the predetermined criteria usable as basis for providing the one or more blocks of uncompressible data may comprise a statistical measure indicative of uncompressibility and/or randomness of the sequence of uncompressible data falling below a predetermined threshold or exceeding a predetermined threshold, depending on characteristics of the measure; Examiner views Vaisanen applies statistical measure to gauge how compressible a sequence of data is with the help of a predetermined threshold; [Para 0081] As a first example of statistical test that may be employed to determine a statistical measure that may be employed as the predetermined criteria indicative of uncompressibility of the sequence of uncompressible data, the a specified pattern of an arbitrary length from a sequence of data. The sequence of data is analyzed bit by bit to see how often a pattern reoccurs within the bit stream. The purpose of the test is to determine if the sequence of data is aperiodic; Examiner views Vaisanen applies the Template Matching Test in search of patterns in a data stream. If not found, that sequence of the data is deemed aperiodic and be labeled as “uncompressible”; Examiner interprets that if a sequence of data is uncompressible, it will not compress it.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and compress the measured biological signal if the measured  biological signal is a periodic signal, such as that of Horspool. One of ordinary skill would have been motivated to modify Brockway in view of Horspool because implementing a method of matching of input data with stored sequences of data helps selecting and marking periodic data to be sent for compression.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockway and not compress the measured biological signal if the measured biological signal is an aperiodic signal, such as that of Vaisanen. One of ordinary skill would have been motivated to modify Brockway in view of Vaisanen because applying statistical measure and template test would predict if the signal is aperiodic and thus labeled as uncompressible sequence of data.

Claims 2 and (14) are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 8,632,465 B1) in view of Horspool (US Pat No. 5,442,351), and Vaisanen (US Pub No. 2015/0169462 A1), as applied to claim 1 and (13) above, and further in view of Simon (US Pub No. 2016/0015289), and Rack-Gomer (US Pub No. US 2015/0289823).

Regarding Claim 2, Brockway does not teaches
The biological signal measuring device as claimed in claim 1, further comprising a
a motion sensor comprising at least one of an acceleration sensor, an angular velocity sensor, or a geomagnetic sensor,
the motion sensor being configured to sense a degree of motion of the user
wherein the processor is further configured to, based on the sensed degree of motion being less than or equal to a predetermined threshold value and 
the measured biological signal being the periodic signal, compress the measured biological signal.

Nevertheless, Simon teaches
a motion sensor comprising at least one of an acceleration sensor, an angular velocity sensor, or a geomagnetic sensor ([Para 0007] a plurality of biological sensors adapted to collect biological sensor data from the user; [Para 0008] an accelerometer and/or a gyrometer that collects motion, position, and stability data to provide quantitative stability and balance measurements);
the motion sensor being configured to sense a degree of motion of the user ([Para 0140] Built-in accelerometers (which often include gyrometers and magnetic compass sensors) enable the objective recording of motion sensing activities that are both intentional and unintentional while the MCU is being held by the human subject… a resting state assessment of stability could be made as determined by the RMS deviation of position or the standard deviation of the vibrational noise collected while putatively at rest)

However, Simon does not teach
wherein the processor is further configured to, based on the sensed degree of motion 
being less than or equal to a predetermined threshold value and 
the measured biological signal being the periodic signal, compress the measured biological signal.

On the other hand, Rack-Gomer teaches 
wherein the processor is further configured to, based on the sensed degree of motion ([Para 0179] A further related type of data corresponds to sleep information or state... Motion, or the lack thereof, as well as other factors, may be employed to detect sleep and correspondingly evaluate risk… The monitoring device, e.g., a mobile device running an urgency assessment module, may be equipped with a "night mode" feature or module, instantiatable by the user, which may be employed to assist in the detection of sleep. Motion detection for such purposes may be performed as noted above, e.g., by use of an accelerometer worn on the body. For example, a CGM sensor or transmitter 
being less than or equal to a predetermined threshold value ([Para 0241] For example, if a user glucose level has been below a predetermined threshold for more than 15 to 20 minutes, even after having ingested carbohydrates, such a situation may be presented on the user interface of the device. In this way, the user is made aware of a significant duration in which a low glucose value has been ineffectively remedied; Examiner views Rack-Gomer cites a particular application in which a predetermined threshold is set for signifying alert users of a significant event; [Para 0222] If the time delta t1 exceeds a predetermined threshold, and the case of FIG. 9 assumes so, then such may indicate a reason... ; [Para 0224] By tracking the duration or amount of time spent, e.g., below a threshold for a particular event or time period…; Examiner views that Rack-Gomer implements a predetermined threshold value for defining the motion state of the user and this threshold value is  a period of time). 


the measured biological signal being the periodic signal, compress the measured biological signal.

Nevertheless, Horspool teaches
the measured biological signal being the periodic signal, compress the measured biological signal ([Col 4 Line 1-5] FIG. 3 Electrocardiogram signals generally have a periodic waveform and hence have many portions which are generally repeated in time. Consequently such signals are effectively compressed by the compression components of the apparatus; Examiner views Horspool recognizes the periodicity of waveform presents opportunity for compression; [Col 13 Line 1-5] the data representing a periodic waveform and has a particular use in compressing ECG waveform data. Compression of such waveforms is achieved by permitting non-exact, approximate matching of input data with stored sequences of data; Examiner views Horspool actively implements a method of matching of input data with stored sequences of data. This indicates that Horspool teaches selecting and marking periodic data to be sent for compression).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and configure a motion sensor to sense a degree of motion of the user such as that of Simon. One of ordinary skill would have been motivated to modify Brockway in view of Simon because motion sensor measures the users’ activity state, which in turns determines if signal compression is realistic.
 degree of motion being less than or equal to a predetermined threshold value, such as that of Rack-Gomer. One of ordinary skill would have been motivated to modify Brockway in view of Rack-Gomer because applying a predetermined threshold value draw a line of demarcation for defining the various states of motion of the users. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and compress the measured biological signal if the measured  biological signal is a periodic signal, such as that of Horspool. One of ordinary skill would have been motivated to modify Brockway in view of Horspool because implementing a method of matching of input data with stored sequences of data helps selecting and marking periodic data to be sent for compression.

Regarding claim 14, Brockway does not teaches
The signal processing method as claimed in claim 13, further comprising: 
sensing a degree of motion of the user, 
wherein the compressing further comprises, based on the sensed degree of motion being less than or equal to a predetermined threshold value and 
the measured biological signal being the periodic signal, compressing the measured biological signal. 

Nevertheless, Simon teaches
The signal processing method as claimed in claim 13, further comprising: 
sensing a degree of motion of the user ([Para 0007] a plurality of biological sensors adapted to collect biological sensor data from the user; [Para 0008] an accelerometer and/or a gyrometer that collects motion, position, and stability data to provide quantitative stability and balance measurements; [Para 0140] Built-in accelerometers (which often include gyrometers and magnetic compass sensors) enable the objective recording of motion sensing activities that are both intentional and unintentional while the MCU is being held by the human subject… a resting state assessment of stability could be made as determined by the RMS deviation of position or the standard deviation of the vibrational noise collected while putatively at rest).

However, Simon does not teach  
 	wherein the compressing further comprises, based on the sensed degree of motion being less than or equal to a predetermined threshold value and 
the measured biological signal being the periodic signal, compressing the measured biological signal. 
Nevertheless, Rack-Gomer teaches 
wherein the compressing further comprises, based on the sensed degree of motion ([Para 0179] A further related type of data corresponds to sleep information or state... Motion, or the lack thereof, as well as other factors, may be employed to detect sleep and correspondingly evaluate risk… The monitoring device, e.g., a mobile device running an urgency assessment module, may be equipped with a "night mode" feature or module, instantiatable by the user, which may be employed to assist in the detection of sleep. Motion detection for such purposes may be performed as noted above, e.g., by use of an accelerometer worn on the body. For example, a CGM sensor or transmitter 
being less than or equal to a predetermined threshold value ([Para 0241] For example, if a user glucose level has been below a predetermined threshold for more than 15 to 20 minutes, even after having ingested carbohydrates, such a situation may be presented on the user interface of the device. In this way, the user is made aware of a significant duration in which a low glucose value has been ineffectively remedied; Examiner views Rack-Gomer cites a particular application in which a predetermined threshold is set for signifying alert users of a significant event; [Para 0222] If the time delta t1 exceeds a predetermined threshold, and the case of FIG. 9 assumes so, then such may indicate a reason...; [Para 0224] By tracking the duration or amount of time spent, e.g., below a threshold for a particular event or time period…; Examiner views that Rack-Gomer implements a predetermined threshold value for defining the motion state of the user and this threshold value is a period of time) and


the measured biological signal being the periodic signal, compressing the measured biological signal.

Nevertheless, Horspool teaches
the measured biological signal being the periodic signal, compressing the measured biological signal ([Col 4 Line 1-5] FIG. 3 Electrocardiogram signals generally have a periodic waveform and hence have many portions which are generally repeated in time. Consequently such signals are effectively compressed by the compression components of the apparatus; Examiner views Horspool recognizes the periodicity of waveform presents opportunity for compression; [Col 13 Line 1-5] the data representing a periodic waveform and has a particular use in compressing ECG waveform data. Compression of such waveforms is achieved by permitting non-exact, approximate matching of input data with stored sequences of data; Examiner views Horspool actively implements a method of matching of input data with stored sequences of data. This indicates that Horspool teaches actively selecting, marking and compressing periodic data).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and configure a motion sensor to sense a degree of motion of the user such as that of Simon. One of ordinary skill would have been motivated to modify Brockway in view of Simon because motion sensor measures the users’ activity state, which in turns determines if signal compression is realistic.
 degree of motion being less than or equal to a predetermined threshold value, such as that of Rack-Gomer. One of ordinary skill would have been motivated to modify Brockway in view of Rack-Gomer because applying a predetermined threshold value draw a line of demarcation for defining the various states of motion of the users.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and compress the measured biological signal, such as that of Horspool. One of ordinary skill would have been motivated to modify Simon in view of Horspool because implementing a method of matching of input data with stored sequences of data helps selecting, marking and compressing periodic data.


Claims 3 and (15) are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 8,632,465 B1) in view of Horspool (US Pat No. 5,442,351), and Vaisanen (US Pub No. 2015/0169462 A1), as applied to claims 1 and (11) above, and further in view of Sato (US Pub No. 2015/0005655 A1).

	Regarding claim 3, Brockway teaches 
The biological signal measuring device as claimed in claim 1, wherein the processor is further configured to
determine the periodicity of the biological signal ([Fig 1, Step 2; Col 11 Line 39; Col 13 Line 65] Periodic Component Analysis; [Col 7, Line 7-13] The terms "quasi-periodicity or quasi-periodicity; [Col 14 Line 56] The technique involves extracting most pseudo-periodic subcomponents corresponding to a desired physiologic signal; Examiner views technique of separating subcomponents as a way of determining the degree of periodicity of a signal; [Claim 8] The method of claim 1, wherein the input signal has identifiable cycles that can be partitioned into time windows, each time window having an associated band of frequencies, and identifying target subcomponents of the input signal that are associated with the desired physiological signal includes identifying a cycle of the input signal; Examiner views identifiable cycles as the periodicity of a signal;

However, Brockway does not teach
 	detect a plurality of peaks from the measured biological signal;
 	based on intervals between the detected plurality of peaks.

Nevertheless, Sato teaches 
detect a plurality of peaks from the measured biological signal ([Abstract, 0008] a peak detection unit for detecting the peaks of a biological signal; [Para 0028] on the time axis on the horizontal axis of FIG., the signal waveform in the period - periodicity of the ECG waveform and detects a plurality of peaks); 
based on intervals between the detected plurality of peaks ([Para 0028] as illustrated in FIG. 1, peaks P (peak generated in a cardiac cycle) of an R wave are generated substantially at an equal interval. On the time axis on the horizontal axis of FIG. 1, the signal waveform in the period - hereinafter, referred to as the R-R period - between two peaks P of the R wave adjacent to each other, is repeatedly generated in substantially the same waveform… the generation cycle (R-R period) of the peak P of the R wave is not always constant but varies slightly). The R-R period is a commonly known interval between the two adjacent R peaks for an ECG signal; Examiner views that Sato determines the periodicity of the biological signal based on the intervals between a plurality of peaks in the signal waveform. Sato bridges the gap in determining the periodicity of a biological signal based on peaks and intervals between the two peaks.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and detect a plurality of peaks from the measured biological signal and use the intervals between the detected plurality of peaks to determine the signal periodicity, such as that of Sato. One of ordinary skill would have been motivated to modify Brockway in view of Sato because the use of the peak detection unit and the Periodic Component Analysis expedite the identification of a plurality of peaks and their intervals so as to determine the periodicity of the signal. 

Regarding claim 15, Brockway teaches 
The signal processing method as claimed in claim 13, wherein the determining of the periodicity comprises 
determining the periodicity of the biological signal ([Fig 1, Step 2; Col 11 Line 39; Col 13 Line 65] Periodic Component Analysis; [Col 7, Line 7-13] The terms "quasi-periodic", "signal wave", "feature point", parameter", and "event" are used in connection with the discussion of various embodiments as follows. The term quasi-periodic refers to a periodic signal with a period and with a cycle length that varies with time, and a signal wave is; Examiner views that Brockway teaches about characterizing physiological signals by determining its periodicity; [Col 14 Line 45] as a solution of an optimization problem that separate subcomponents based on their periodicity or quasi-periodicity; [Col 14 Line 56] The technique involves extracting most pseudo-periodic subcomponents corresponding to a desired physiologic signal; Examiner views technique of separating subcomponents as a way of determining the degree of periodicity of a signal; [Claim 8] The method of claim 1, wherein the input signal has identifiable cycles that can be partitioned into time windows, each time window having an associated band of frequencies, and identifying target subcomponents of the input signal that are associated with the desired physiological signal includes identifying a cycle of the input signal; Examiner views identifiable cycles as the periodicity of a signal;

However, Brockway does not teach
 	detecting a plurality of peaks from the measured biological signal;
 	based on intervals between the detected plurality of peaks.

Nevertheless, Sato teaches 
detecting a plurality of peaks from the measured biological signal ([Abstract, 0008] a peak detection unit for detecting the peaks of a biological signal; [Para 0028] on the time axis on the horizontal axis of FIG. 1, the signal waveform in the period - hereinafter, referred to as the R-R period - between two peaks P of the R wave adjacent to each other, is repeatedly generated in substantially the same waveform; Examiner views that Sato recognizes the periodicity of the ECG waveform and detects a plurality of peaks); 
based on intervals between the detected plurality of peaks ([Para 0028] as illustrated in FIG. 1, peaks P (peak generated in a cardiac cycle) of an R wave are generated substantially at an equal interval. On the time axis on the horizontal axis of FIG. 1, the signal waveform in the period - hereinafter, referred to as the R-R period - between two peaks P of the R wave adjacent to each other, is repeatedly generated in substantially the same waveform… the generation cycle (R-R period) of the peak P of the R wave is not always constant but varies slightly). The R-R period is a commonly known interval between the two adjacent R peaks for an ECG signal; Examiner views that Sato determines the periodicity of the biological signal based on the intervals between a plurality of peaks in the signal waveform. Sato bridges the gap in determining the periodicity of a biological signal based on peaks and intervals between the two peaks.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and detect a plurality of peaks from the measured biological signal and use the intervals between the detected plurality of peaks to determine the signal periodicity, such as that of Sato. One of ordinary skill would have been motivated to modify Brockway in view of Sato because the use of the peak detection unit and the Periodic Component Analysis expedite the identification of a plurality of peaks and their intervals so as to determine the periodicity of the signal. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US Pat No. 8,632,465 B1) in view of Horspool (US Pat No. 5,442,351), and Vaisanen (US Pub No. 2015/0169462 A1), as applied to claim 1 above, and further in view of Sato (US Pub No. 2015/0005655 A1) and Hamilton (Compression of the Ambulatory ECG by Average Beat Subtraction and Residual Differencing, March 1991, IEEE Transactions on Biomedical Engineering. Vol 38. No. 3. P.253-259). 

	Regarding claim 4, Brockway does not teach
	The biological signal measuring device as claimed in claim 1, wherein 
the processor is configured to
	generate a differential signal by using an average value of the measured biological signals. 
	compress the biological signal by using the generated differential signal and a number of bits for representing the generated differential signal.

On the other hand, Sato teaches
generate a differential signal by ([Para 0008 and 0038] a differential processing unit configured to generate a differential signal and an encoding unit configured to encode the differential signal; [Para 0039] Moreover, a signal that is obtained by encoding this difference value using a method, such as DPCM (Differential Pulse Code Modulation) or ADPCM (Adaptive DPCM), may be set to the differential signal dX(k); Examiner views that Sato teaches various methods for a generating differential signal);
 compress the biological signal by using the generated differential signal ([Para 0007] a biological information compression processing program for compressing biological information) applying various methods; [Para 0008 and 0038] an encoding unit configured to encode the differential signal; Examiner views that an encoding unit translates an analog/digital signal into a bit stream format; [Para 0040] Then, the conventionally-known reversible encoding processing. Such as an entropy-encoding processing (Huffman code, arithmetic code, LZH code, LZSS code, or the like), is performed on the time series data of the differential signal dX(k)… In the present invention, electrocardiographic information is compressed based on the above-described principle; [Para 0086] The compression data input unit 23 is connected to the decoding unit 24 and outputs the compression data (Sc) of the demodulated electrocardiographic signal S… Furthermore, the compression data input unit 23 is connected to the differential decoding unit 25 and outputs the initial value X0(k) of the demodulated orthogonal transformation coefficient X(k) to the differential decoding unit 25; Examiner views that Sato teaches compressing differential signals). 

However, Sato does not teach
by using an average value of the measured biological signal.
a number of bits for representing the generated differential signal.

Nevertheless, Hamilton teaches
by using an average value of the measured biological signal and a number of bits for representing the generated differential signal ([P. 254 Col 2 Line 16-21] the ECG signal is generally composed of a number of beats repeated at fairly regular intervals. Since many of the beats are markedly similar, intuitively we should be able to compress the signal by subtracting a time-aligned average beat from each similar beat in the ECG signal; Examiner interprets the average beat of an R-R interval as the average value. Examiner views that Hamilton applies the average beat of an R-R interval to for compression; [P. 253 Col 2 Line 20-26] Fig. 1 shows a block diagram of the compression process. When a beat is detected an average beat is aligned with that beat and subtracted from the signal. The detected beat is then used to update the average beat estimate. After beat subtraction the residual signal is first differenced. The differenced signal is Huffman encoded and stored along with a record of the beat locations; Examiner views the differenced signal as the differential signal; [P. 255 Col 1 Line 11-19] the use of beat subtraction necessitates storing beat locations… the heart rhythm is generally regular we store the difference between the present R-R interval and the previous R-R interval… store beat locations with two bits representing the beat type and six bits representing the second-differenced beat location. For second differences with magnitudes larger than 31, we store a value of - 32 in the first byte and the value of the second difference as a two-byte (16-bit) number following this initial byte; Examiner views that Hamilton encodes the signal into a bit stream).

compress the biological signal by using the generated differential signal, such as that of Sato. One of ordinary skill would have been motivated to modify Brockway in view of Sato because the use of differential processing unit and encoding unit facilitate the compression of the biological signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brockway and use an average value of the measured biological signal and a number of bits for representing the generated differential signal, such as that of Hamilton. One of ordinary skill would have been motivated to modify Brockway in view of Hamilton because finding the average beat of the signal would encode the data stream and generate a differential signal. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 8,632,465 B1) in view of Horspool (US Pat No. 5,442,351), and Vaisanen (US Pub No. 2015/0169462 A1), as applied to claim 1 above, and further in view of Manikandan (Wavelet-based electrocardiogram signal compression methods and their performances: A prospective review, Biomedical Signal Processing and Control 14 , 2014, 73–107).

Regarding claim 6, Brockway does not teach 
 	The biological signal measuring device as claimed in claim 1, wherein the processor is configured to
 	monitor compression efficiency using the compressed biological signal
 	stop compressing the measured biological signal when the compression efficiency is less than or equal to a predetermined level

Nevertheless, Manikandan teaches
 monitor compression efficiency using the compressed biological signal ([Section 2.1 Page 75] the compression efficiency is evaluated in terms of the following performance measures: the sample reduction ratio (SRR), the compression ratio (CR), the compressed data rate (CDR) and the decoding rate (DR). The compression measure is utilized where the retained samples are coded at the same sample resolution. The amount of compression is often measured by the compression ratio (CR); Examiner views that Manikandan monitors compression efficiency in terms of evaluating a number of performance measures). 
stop compressing the measured biological signal when the compression efficiency is less than or equal to a predetermined level ([Section 5.1 Page 88] This EZW algorithm is based on two main concepts [141]:the prediction of the absence of significant information across scale by exploiting self-similarity inherent in the signal…  the EZW (Embedded zero tree wavelet coder) allows to stop the compression when-ever the desired CR or quality is met; Examiner views that Manikandan teaches a predetermined level implicitly set for the desired compression ratio (CR) to stop compressing the signal to preserve compression quality).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simon’s teaching and monitor compression efficiency using the compressed biological signal and stop compressing the measured biological signal when the compression efficiency is less than or equal to a predetermined level, such as that of Manikandan. One of ordinary skill would have been motivated to modify Brockway in view of Manikandan because evaluating the performance of compression in terms of metrics enables how to optimally improve compression efficiency. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brockway (US 8,632,465 B1), in view of Simon (US Pub No. 2016/0015289), Rack-Gomer (US Pub No. US 2015/0289823), and Horspool (US Pat No. 5,442,351). 

Regarding Claim 11, Brockway teaches
A biological signal measuring device comprising:
a sensor configured to measure a biological signal of a user ([Abstract] a denoised physiological signal is generated from an input signal including a desired physiological signal and noise; [Col 17, Line 24-27] MDSP-based approaches as discussed herein are used to denoise and extract information 25 from a physiologic signal acquired in a low SNR environment; [Col 6, Line 672-65] For example, an ECG signal measured at the surface of the body may include signals emanating from sources such as the atria, ventricles, electrical noise (e.g., from sources outside the body), noise from muscular electrical activity; Examiner views that Brockway acquires input signals, and measures and extracts information from the signals),
the biological signal comprising at least one of an electrocardiogram, an electroencephalography, an electromyography, an electrooculography, or a photoplethsmography ([Col 6, Line 20-23] Various embodiments are also directed to processing a broad range of physiological signals including but not limited to signals corresponding to ECG, blood pressure, respiratory, heart sounds, EEG..), and

However, Brockway does not teach
a motion sensor configured to sense a degree of motion of the user, and
a processor configured to, based on the sensed degree of motion being less than or equal to a predetermined threshold value, compress the measured biological signal.

Nevertheless, Simon teaches
a motion sensor configured to sense a degree of motion of the user ([Para 0007] a plurality of biological sensors adapted to collect biological sensor data from the user; [Para 0008] an accelerometer and/or a gyrometer that collects motion, position, and stability data to provide quantitative stability and balance measurements; [Para 0140] Built-in accelerometers (which often include gyrometers and magnetic compass sensors) enable the objective recording of motion sensing activities that are both intentional and unintentional while the MCU is being held by the human subject… a resting state assessment of stability could be made as determined by the RMS deviation of position or the standard deviation of the vibrational noise collected while putatively at rest).

However, Simon does not teach 
a processor configured to, based on the sensed degree of motion being less than or equal to a predetermined threshold value, compress the measured biological signal.

Nevertheless, Rack-Gomer teaches 
a processor configured to, based on the sensed degree of motion ([Para 0179] A further related type of data corresponds to sleep information or state... Motion, or the lack thereof, as well as other factors, may be employed to detect sleep and correspondingly evaluate risk… The monitoring device, e.g., a mobile device running an urgency assessment module, may be equipped with a "night mode" feature or module, instantiatable by the user, which may be employed to assist in the detection of sleep. Motion detection for such purposes may be performed as noted above, e.g., by use of an accelerometer worn on the body. For example, a CGM sensor or transmitter may incorporate such an accelerometer or other motion detection circuit; [Para 0180] if the mobile device running the urgency assessment module is equipped with a "sleep mode" function, the user may activate such, in which case no assumptions about sleep or sleep detection is necessary; [Para 0183] Another such physiological data type includes heart rate information. Heart rate can be indicative of exercise or indicative of other factors such as stress. Where heart rate or changes therein are due to exercise or other activity, the activity monitors noted above may be employed to quantify the same; [Para 0188] The level of user interaction with the monitor was mentioned above in connection with a determination or detection of a sleep state; Examiner views Rack-Gomer teaches the use of a motion sensor for detecting a user’s state of motion such as active, rest or sleep state);
being less than or equal to a predetermined threshold value ([Para 0241] For example, if a user glucose level has been below a predetermined threshold for more than 15 to 20 minutes, even after having ingested carbohydrates, such a situation may be predetermined threshold value for defining the motion state of the user and this threshold value is a period of time);

However, Rack-Gomer does not teach explicitly
compress the measured biological signal.

Nevertheless, Horspool teaches
compress the measured biological signal ([Col 4 Line 1-5] FIG. 3 Electrocardiogram signals generally have a periodic waveform and hence have many portions which are generally repeated in time. Consequently such signals are effectively compressed by the compression components of the apparatus; Examiner views Horspool recognizes the periodicity of waveform presents opportunity for compression; [Col 13 Line 1-5] the data representing a periodic waveform and has a particular use in compressing ECG waveform data. Compression of such waveforms is achieved by permitting non-exact, approximate matching of input data with stored sequences of data; Examiner views Horspool actively implements a method of matching 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and configure a sensor to sense a degree of motion of the user, such as that of Simon. One of ordinary skill would have been motivated to modify Brockway in view of Simon because determining the motional state of the user is crucial in gauging the compression efficiency of the signal.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and sense if the user’s degree of motion being less than or equal to a predetermined threshold value, such as that of Rack-Gomer. One of ordinary skill would have been motivated to modify Brockway in view of Rack-Gomer because applying a predetermined threshold value draw a line of demarcation for defining the various states of motion of the users.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and compress the measured biological signal, such as that of Horspool. One of ordinary skill would have been motivated to modify Simon in view of Horspool because implementing a method of matching of input data with stored sequences of data helps selecting, marking and compressing periodic data.

Regarding claim 12, Brockway does not teach
The biological signal measuring device as claimed in claim 1, wherein  
the motion sensor comprises an acceleration sensor and is further configured to determine a state of the user as one of a sleep state, a rest state, a walking state, and a running state based on a value measured by the acceleration sensor.

On the other hand, Simon teaches 
the motion sensor comprises an acceleration sensor and is further configured to determine a state of the user as one of a sleep state, a rest state, a walking state, and a running state based on a value measured by the acceleration sensor ([Para 0008, claim 1] an accelerometer and/or a gyrometer is being used for collecting motion, position, and stability data; [Para 0129] multi-axis accelerometer can be employed to quantitatively and inexpensively derive a 3, 6 or 9 degree of freedom based system; [Para 0061, Fig 38] the motion sensor is used for the rest or sleep based data gathering; [Para 0167] FIG. 33 illustrates three traces collected in a single 3-axis MEMS accelerometer used as a pendulum to calibrate the device… Through a calibration procedure like this or through the use of a vibrating plate generating a known frequency of oscillation, one can calibrate an accelerometer based motion detection apparatus. In FIG. 34, one can see data collected from a human subject who was wearing the 3-axis accelerometer on his wrist as he swung his arm back and forth while walking through an obstacle course in his laboratory. Trace 400 shows the x-axis, 405 shows the y-axis and trace 410 shows the z-axis. Time runs along the x-axis and the acceleration in each direction is plotted along the y-axis of each trace). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brockway and use an determine a state of the user as one of a sleep state, a rest state, a walking state, and a running state, such as that of Simon. One of ordinary skill would have been motivated to modify Brockway in view of Simon because telling the differences between the sleep, rest, walking and running states of the user is the key to improving the signal compression efficiency.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAN O KUNG whose telephone number is (303)297-4338.  The examiner can normally be reached on Mon-Fri 0900-0700 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/MAN O KUNG/Examiner, Art Unit 2863      

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863